Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior art of record does not show or fairly suggest the step of “interpolating the measured electrical parameter values by gathering a plurality of said values of the electrical parameter within a time window and calculating an average value of said gathered plurality of values thereby obtaining interpolated electrical parameter values, calculating a gradient measure indicative for a differential change of the interpolated electrical parameter values over time” incorporated with all other limitations as claimed in claim 1; “a control entity being adapted to: interpolate the measured electrical parameter values by gathering a plurality of values of the electrical parameter within a time window and calculate an average value of said gathered plurality of values thereby obtaining interpolated electrical parameter values; calculate a gradient measure indicative for the a differential change of the interpolated electrical parameter values over time” incorporated with all other limitations as claimed in claim 15; and the step of “thereafter, during a second time period of said cooking process, maintaining the frequency of said AC current at a fixed frequency and measuring peak current values of said AC current sampled at a frequency of 5kHz to 20kHz and averaging the sampled peak current values within a window of 1 to 10 seconds, interpolating interpolated values of said peak current from the averaged sample values thereof, and determining a first derivative of a time curve of said interpolated peak .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/30/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761